The action is to determine property rights as between the plaintiff and the defendant, who is alleged to have been illegally married to the decedent for the reason that she had a former husband living, and obtained the money on certain insurance policies by false and fraudulent representations a.s to her status. Order dismissing the complaint on the ground that it does not state facts sufficient to constitute a cause of action reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendant to answer within ten days. Plaintiff is entitled to maintain this action to detsimine property rights. (See Bell v. Little, 204 App. Div. 235; affd., 237 N. Y. 519.) The case of Arcuri v. Arcuri (265 N. Y. 358, decided November 20, 1934) is not an authority for defendant, for in the Arcuri case the question was whether a previous order of annulment under section 7-a of the Domestic Relations Law could be attacked collaterally. Here there is no claim of an annulment of the defendant’s first marriage, but it appears that she falsely represented that her first husband was dead at the time she married decedent. Lazansky, P. J., Hagarty Carswell, Tompkins and Davis, JJ., concur.